Citation Nr: 1641746	
Decision Date: 10/27/16    Archive Date: 11/08/16

DOCKET NO.  12-04 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

E. Redman, Counsel







INTRODUCTION

The Veteran served on active duty from July 1951 to November 1951.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

Although in his January 2012 VA Form 9, the Veteran requested a hearing before a Veterans Law Judge, in a statement received by VA in March 2012, the Veteran withdrew his hearing request.  As such, the hearing request is considered withdrawn.

When the case was previously before the Board in September 2014, the issues of entitlement to service connection for bilateral hearing loss and entitlement to service connection for spastic colitis with inflamed colon, stomach pain, and diarrhea, were remanded to the RO for additional development.  Thereafter, in a March 2016 rating decision, the Appeals Management Center granted service connection for spastic colitis with inflamed colon, stomach pain, and diarrhea.  As this represents a total grant of benefits sought on appeal, this issue is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran claims that he is entitled to service connection for bilateral hearing loss.  A review of his service records reflects that, according to his DD Form 214, he was in an artillery battalion; his most significant duty assignment was service battery, 84th Field Artillery Battalion.  [Importantly, the Veteran's service treatment records are largely unavailable because they were destroyed in the 1973 fire at the National Personnel Records Center.]  A review of the Veteran's VA treatment records reflects that in July 2009 the Veteran was seen for an initial comprehensive audiologic evaluation.  The Veteran reported having a virus in service 25 years ago, which affected his hearing.  It was noted that his left ear hearing has been worse than his right since then.  It was also noted that the Veteran had artillery noise exposure in service.  A June 2015 VA audiology note indicates that the Veteran has mild to severe sensorineural hearing loss in the right ear and moderate to severe sensorineural hearing loss in the left ear.  He wears hearing aids.

Under these circumstances (the above-listed evidence suggests that the Veteran was exposed to excessive noise during service in an artillery battalion and that he currently has bilateral hearing loss), the Board finds that the case should be remanded in order to schedule the Veteran for a VA audio examination.  See 38 U.S.C.A. §5103A (West 2014); 38 C.F.R. §3.159(c)(4) (2010); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  See also Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005) (holding that in cases where a veteran's service treatment records have been lost or destroyed while in the possession of a Federal department or agency, VA has a heightened duty to assist the claimants in developing their claims). 

As the Veteran receives treatment for his hearing loss through VA and the most recent VA treatment records in the claims file are dated in November 2015, up-to-date VA treatment records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain copies of the Veteran's VA treatment records dating from November 2015 to the present, and associate them with the claims file.

2.  Schedule the Veteran for a VA audiological examination to determine the etiology of his currently diagnosed bilateral hearing loss.  All indicated tests and studies should be accomplished.  

For the purposes of the examination, the examiner is to presume that the Veteran was exposed to excessive noise during service.  The examiner must elicit from the Veteran a history of in-service and post-service noise exposure, including whether or not hearing protection was used.  The examiner must review all pertinent records associated with the claims file, including the Veteran's post-service VA medical records and statements.

A diagnosis of bilateral hearing loss disability for VA purposes must be ruled in or ruled out.

If the Veteran is found to have bilateral hearing loss for VA purposes, the examiner must express an opinion addressing the following:

Is it at least as likely as not (50 percent or better probability) that the Veteran's bilateral hearing loss disability is related to his active military service, to include his in-service noise exposure?

If not, is it at least as likely as not (50 percent or better probability) that the Veteran's bilateral hearing loss disability is related to a virus he had during service?

The examiner must consider the Veteran's lay statements regarding the incurrence of his bilateral hearing loss disability, in addition to considering the Veteran's lay statements regarding the continuity of symptomatology. 

The examiner is also reminded that, even though a hearing disability may not have been demonstrated at separation, a veteran may still establish service connection for a current hearing disability by showing he or she now has a current hearing disability and by submitting evidence that his or her current hearing disability is related to his or her active military service. 

The examiner must provide a rationale for any opinion expressed.  However, if the examiner cannot provide the requested opinion(s) without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

3.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




